 4:15-cr-03037-JMG-CRZ Doc # 167 Filed: 11/02/20 Page 1 of 2 - Page ID # 767




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:15-CR-3037

vs.
                                                         ORDER
SCOTT T. TRAN,

                  Defendant.



      The defendant has filed a motion for compassionate release (filing 165)
pursuant to 18 U.S.C. § 3582(c)(1)(A), which permits a defendant (after
exhausting administrative remedies) to move for reduction of a term of
imprisonment    based   upon    "extraordinary   and    compelling    reasons."
Accordingly,


      IT IS ORDERED:


      1.   The government shall respond to the defendant's motion on
           or before November 16, 2020. Absent an extension, the
           defendant's motion shall be deemed submitted as of
           November 17, 2020.


      2.   The Office of U.S. Probation and Pretrial Services is
           authorized to disclose Presentence Investigation Reports
           and materials obtained from the Bureau of Prisons,
           including medical records, to counsel for the purpose of
           evaluating the defendant's motion. In accordance with the
4:15-cr-03037-JMG-CRZ Doc # 167 Filed: 11/02/20 Page 2 of 2 - Page ID # 768




          policy of the Federal Bureau of Prisons, no Presentence
          Investigation Report shall be provided to inmates.


    3.    The Office of U.S. Probation and Pretrial Services shall
          promptly conduct a compassionate release investigation,
          prioritizing evaluation of the defendant's release plan.


    4.    The Clerk of the Court shall provide a copy of this order to
          Supervising U.S. Probation Officer Aaron Kurtenbach.


    Dated this 2nd day of November, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -2-
